DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 08 February 2021 is acknowledged. 
Claims 14-16, 18, 20, and 24-33 have been examined herewith.

Drawings
The drawings are objected to because:
“10” in Fig. 2 does not have a lead line
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14, 18, 24-27, and 31-33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3,238,684 to Wood.

Regarding claim 14, Wood discloses an abutment comprising a first foundation module (first row of panels 48/49) and at least one successive foundation module (next row of panels 48/49), with the first foundation module comprising: a plurality of formwork members (panels 48/49) that define a pair of side walls such that the side walls define a and a three dimensional reinforcement cage (10, 11, 12, 13, 36) that includes the brace (36), a plurality of first members (11, 13), and a plurality of second members (10, 12) perpendicular to the first members, the first members coupled to at least the brace (Fig.4) and the second members coupled to at least one of the plurality of the first members and the brace (Fig.4); with the or each successive foundation module comprising: a plurality of formwork members (panels 48/49 in successive row) that define a pair of side walls such that the side walls define a space between the side walls (Fig.7); a brace (36) that extends between the pair of side walls and is coupled thereto to hold the side walls in a spaced relationship (Fig.7); and a three dimensional reinforcement cage (10, 11, 12, 13, 36) that includes the brace (36) and a plurality of second members (10, 12); wherein the plurality of first members of the first foundation module extend beyond the pair of side walls of that module and engage the brace of the or each successive module and thereby locate the or each successive module (11, 13), wherein the reinforcement cages form an internal support within the space between the side walls for receiving a settable material (Column 1, lines 10-15), such that, upon introduction of the settable material the side walls become integrated with the internal support as the settable material sets, to consolidate the foundation modules to form the abutment (Column 3, lines 40-54).  
Regarding claim 18, wherein the internal support is reinforced with ligatures (39, 40) and wherein the ligatures encircle the reinforcement cage either horizontally or 
Regarding claim 24, Wood discloses an abutment comprising a first foundation module (first row of panels 48/49) and at least one successive foundation module layered atop one another (successive rows of panels 48/49) to provide a height to the abutment, with each foundation module comprising: a pair of side walls (48/49) that define a space therebetween (Fig.7), with the side walls being held apart in a spaced relationship by a plurality of braces (36) that extend between the pair of side walls; and a three dimensional reinforcement cage (10, 11, 12, 13, 36) disposed within the space, the reinforcement cage comprising a plurality of first members (11,13) that extend between successive modules of the abutment (Fig.7), and a plurality of second members (10, 12) that extend along a length of the abutment parallel to the side walls, the first members being coupled to the second members (Fig.4 and 7) and the braces being coupled to at least one of the of the first members and the second members (Fig.4 and 7), wherein the cage and braces form an internal support within the space of the respective modules (Fig.7), such that, upon introduction of a settable material (Column 1, lines 10-15) into the space the side walls of the successive modules become integrated with the internal support as the settable material sets, to form the abutment (Column 3, lines 40-54). 
Regarding claim 25, wherein each of the braces comprise first engagement means (51, Fig.5) for cooperating with second engagement means (slots of Fig.3) of the respective side walls.  
Regarding claim 26, wherein the first engagement means comprises a pair of elongate protrusions (each flange of 51) configured to be received by the cooperating second engagement means of the side walls.  
Regarding claim 27, wherein the cooperating second engagement means of the side walls comprises a series of shaped apertures (slots along the panels, Fig.3, 4, and 7) for receiving the elongate protrusions therein.  
Regarding claim 31, comprising a primary wall and at least one end wall, wherein the primary wall and each end wall each comprise at least two successively layered foundation modules and a reinforcement cage, wherein spaces of each wall are in fluid communication with each other such that introduction of the settable material thereto consolidates each wall together (central portions of the walls and the end portions of the wall of Fig.7; all of the modules are in fluid communication with one another).  
Regarding claim 32, wherein the reinforcement cage of the or each end wall is interconnected with the reinforcement cage of the primary wall (each portion of the cages of the modules are interconnected along the entire wall).  
Regarding claim 33, Wood discloses a structure, comprising: a plurality of formwork modules successively layered atop one another to provide a height to the structure (Fig.7), each formwork module comprising a pair of side walls (panels 48/49) held apart in a spaced relationship by a plurality of braces (36) coupled thereto that extend between the pair of side walls to define a space therebetween (Fig.7); and a three dimensional reinforcement cage (10, 11, 12, 13) disposed within the space, the reinforcement cage comprising a plurality of first members (11, 13) that extend between .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3,238,684 to Wood in view of US 2013/0312350 A1 to Kreizinger.

Regarding claim 15, Wood does not specifically disclose further comprising a pair of end plates to enclose a space between the side walls of the respective modules and form a cavity therebetween.  
Kreizinger discloses providing end plates to a concrete form (Fig.15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided sidewalls and end walls to the modules of Wood as taught by Kreizinger so to ensure when the settable material is poured, the settable material remains in side of the modules and does not spill out of the open ends of the forms. Providing end walls to the modules will mark the end of the module which will then determine the length of the module.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3,238,684 to Wood in view of CN 102409606 A to Xin.

Regarding claim 20, Wood discloses forming an abutment but does not disclose a bridge structure including the abutment of claim 14 with the abutment being formable simultaneously with a portion of a bridge.  
Xin discloses using forms to form parts of a bridge, piers, and an abutment (Abstract).
.

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3,238,684 to Wood in view of US 2006/0179787 A1 to Bilowol.

Regarding claim 28, Wood discloses the sidewall panels but does not disclose wherein the side walls of each module are configured as C-sections.  
Bilowol discloses forming sidewalls of the module from C-sections.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have formed the side walls of Wood from C-sections as taught by Bilowol so to provide side walls with a reduced weight and further to provide the flanges of the C-shape which enable the used to lock the panels together by many different means which are accessible from the outside.

Claim 14, 15, 18, 24, 25, 29, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0312350 A1 to Kreizinger in view of US 6,691,486 B1 to Durand.

Regarding claim 14, Kreizinger discloses an abutment comprising a first foundation module (70 on bottom, Fig15) and at least one successive foundation 
Kreizinger discloses braces and first and second members, but does not specifically disclose wherein the first and second members are coupled to the braces.

It would have been obvious to one or ordinary skill in the art before the effective filing date of the invention to have coupled the portions of the cage of Kreizinger to one another as taught by Durand so to ensure the reinforcing members and the braces stay in place while the settable material is poured, thereby ensuring that the reinforcing members were not knocked over or tilted and maximizing the strength and durability of the modules.
Regarding claim 15, Kreizinger discloses further comprising a pair of end plates (2, Fig.15) to enclose a space between the side walls of the respective modules and form a cavity therebetween (Fig.15).  
Regarding claim 18, Durand discloses wherein the internal support is reinforced with ligatures (13, Fig.5 and 6) and wherein the ligatures encircle the reinforcement cage either horizontally or vertically within the space between the side walls (encircle members of the cage both horizontally and vertically, Fig. 5 and 6).  
Regarding claim 24, Kreizinger discloses an abutment comprising a first foundation module (low module 70, Fig.15) and at least one successive foundation module (modules on top of lower module) layered atop one another to provide a height to the abutment (Fig. 15), with each foundation module comprising: a pair of side walls (1, 1)that define a space therebetween (Fig.15), with the side walls being held apart in a spaced relationship by a plurality of braces (30 and transverse 40) that extend between the pair of side walls; and a three dimensional reinforcement cage (43, 45) disposed within the space, the reinforcement cage comprising a plurality of first members (45) 
Kreizinger discloses braces and first and second members, but does not specifically disclose wherein the first and second members are coupled to the braces.
Durand discloses securing reinforcing members to one another within a concrete form (Fig.5 and 6).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the invention to have coupled the portions of the cage of Kreizinger to one another as taught by Durand so to ensure the reinforcing members and the braces stay in place while the settable material is poured, thereby ensuring that the reinforcing members were not knocked over or tilted and maximizing the strength and durability of the modules.
Regarding claim 25, Kreizinger discloses wherein each of the braces comprise first engagement means (bumps on 40, Fig.10a) for cooperating with second engagement means (tops of 30, Fig.10c) of the respective side walls.  
Regarding claim 29, Kreizinger discloses further comprising a plurality of supplemental reinforcing members (longitudinal members 40, Fig.15) spaced between 
Regarding claim 33, Kreizinger discloses a structure, comprising: a plurality of formwork modules (modules 70) successively layered atop one another to provide a height to the structure, each formwork module comprising a pair of side walls (1, 1) held apart in a spaced relationship by a plurality of braces (transverse members 40) coupled thereto that extend between the pair of side walls to define a space therebetween (Fig.15); and a three dimensional reinforcement cage (43, 45) disposed within the space, the reinforcement cage comprising a plurality of first members (45) that extend between successive modules of the structure, and a plurality of second members (43) that extend along a length of the structure parallel to the sidewalls, the first members being coupled to the second members (Fig.15); wherein the cage and braces form an internal support within the space of the respective modules, such that, upon introduction of a settable material into the space, the side walls of the successive modules become integrated with the internal support as the settable material sets, to form the structure (Fig.15).
Kreizinger discloses braces and first and second members, but does not specifically disclose wherein the first and second members are coupled to the braces.
Durand discloses securing reinforcing members to one another within a concrete form (Fig.5 and 6).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the invention to have coupled the portions of the cage of Kreizinger to one another as taught by Durand so to ensure the reinforcing members and the braces stay .

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0312350 A1 to Kreizinger in view of US 6,691,486 B1 to Durand in view of CN 102409606 A to Xin.

Regarding claim 20, Kreizinger discloses forming an abutment but does not disclose a bridge structure including the abutment of claim 14 with the abutment being formable simultaneously with a portion of a bridge.  
Xin discloses using forms to form parts of a bridge, piers, and an abutment (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have formed a portion of a bridge as taught by Xin with the abutment modules of Kreizinger so to provide a finished concrete structure which is reinforced and provided strength and durability necessary to form a bridge.




Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0312350 A1 to Kreizinger in view of US 6,691,486 B1 to Durand in view of US 2008/0110118 A1 to Molina.

Regarding claim 30, Kreizinger does not disclose further comprising a base extending between and coupled with a lower portion of the pair of side walls of a lowermost of the modules, wherein the base is configured with a recess thereby reducing a volume of the space.  
Molina discloses providing a base (20) extending between and coupled with a lower portion of the pair of side walls of a lowermost of the modules (30), wherein the base is configured with a recess (the base has recesses which form member 21) thereby reducing a volume of the space.  
It would have been obvious to one of ordinary skill of the art before the effective filing date of the invention to have provided a base to the module of Kreizinger as taught by Molina so to effectively locate the modules on the base, reduce the amount of settable material necessary during pouring and further the aid in preventing the modules from tilting or become skewed during installation.

Claim 14, 16, 24, 31, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,852,907 to Tobin in view of US 3,238,684 to Wood.

Regarding claim 14, Tobin discloses an abutment (Fig.5) comprising a first foundation module (low row of modules) and at least one successive foundation module 
Tobin discloses the braces and horizontal reinforcing members but does not disclose  a plurality of first members, and a plurality of second members perpendicular to the first members, the first members coupled to at least the brace and the second members coupled to at least one of the plurality of the first members and the brace; wherein the plurality of first members of the first foundation module extend beyond the pair of side walls of that module and engage the brace of the or each successive module and thereby locate the or each successive module.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided first, vertical reinforcing elements coupled to the braces and the second members as taught by Wood so to increase the strength of the module of Tobin as well as ensure that the reinforcing members do not move during pouring of the settable material.
Regarding claim 16, Tobin discloses wherein each of the opposing ends of the brace are mechanically attached to both a side wall of the first module and a sidewall of the successive module to retain to adjacent foundation modules in alignment within the abutment (Fig.5).  
Regarding claim 24, Tobin discloses an abutment comprising a first foundation module (lower module, Fig.5) and at least one successive foundation module (successive rows of modules, Fig.5) layered atop one another to provide a height to the abutment (Fig.5), with each foundation module comprising: a pair of side walls (27, 27) that define a space therebetween (Fig. 4 and 5), with the side walls being held apart in a spaced relationship by a plurality of braces (1) that extend between the pair of side walls; and a three dimensional reinforcement cage disposed within the space (Fig. 4 
Tobin does not disclose a plurality of first members that extend between successive modules of the abutment, and the first members being coupled to the second members and the braces being coupled to at least one of the of the first members and the second members.
Wood discloses a plurality of first members (11, 13), and a plurality of second members (10, 12) perpendicular to the first members, the first members coupled to at least the brace (Fig. 4 and 7) and the second members coupled to at least one of the plurality of the first members and the brace (Fig. 4 and 7); wherein the plurality of first members of the first foundation module extend beyond the pair of side walls of that module and engage the brace of the or each successive module and thereby locate the or each successive module (Fig.15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided first, vertical reinforcing elements coupled to the braces and the second members as taught by Wood so to increase the strength of the module of Tobin as well as ensure that the reinforcing members do not move during pouring of the settable material.
Regarding claim 31, Tobin discloses comprising a primary wall (main wall of Fig.5) and at least one end wall (perpendicular wall, Fig.5), wherein the primary wall and each end wall each comprise at least two successively layered foundation modules and a reinforcement cage (Fig.5), wherein spaces of each wall are in fluid communication with each other such that introduction of the settable material thereto consolidates each wall together (Fig.5).  
Regarding claim 33, Tobin discloses a structure, comprising: a plurality of formwork modules (each layered module of Fig.5) successively layered atop one another to provide a height to the structure (Fig.5), each formwork module comprising a pair of side walls (27 and 27, Fig.4) held apart in a spaced relationship by a plurality of braces (1) coupled thereto that extend between the pair of side walls to define a space therebetween (Fig. 4 and 5); and a three dimensional reinforcement cage disposed within the space (Fig. 4 and 5), the reinforcement cage comprising a plurality of second members (29) that extend along a length of the structure parallel to the sidewalls, wherein the cage and braces form an internal support within the space of the respective modules, such that, upon introduction of a settable material into the space, the side walls of the successive modules become integrated with the internal support as the settable material sets, to form the structure (Fig.4 and 5).
Tobin does not disclose a plurality of first members that extend between successive modules of the structure, and the first members being coupled to the second members, and the braces being coupled to at least one of the first members and the second members.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided first, vertical reinforcing elements coupled to the braces and the second members as taught by Wood so to increase the strength of the module of Tobin as well as ensure that the reinforcing members do not move during pouring of the settable material.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,852,907 to Tobin in view of US 3,238,684 to Wood in view of CN 102409606 A to Xin.

Regarding claim 20, Tobin discloses forming an abutment but does not disclose a bridge structure including the abutment of claim 14 with the abutment being formable simultaneously with a portion of a bridge.  
Xin discloses using forms to form parts of a bridge, piers, and an abutment (Abstract).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D KWIECINSKI whose telephone number is (571)272-5160.  The examiner can normally be reached on Monday - Thursday from 8:30 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 272-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




RDK
/RYAN D KWIECINSKI/Primary Examiner, Art Unit 3635